Mb. Justice MacLbary
delivered the opinion of the court..
In this case the defendants were convicted of a violation of the election law and' were sentenced to one year each of imprisonment in the penitentiary, and the payment of all. costs. Judgment was rendered against them, and they were duly sentenced on the -28th of May, 1905. '■ They took an appeal to this court, and on the 23d of October filed a transcript here which only covers the notice of appeal, the information,, the judgment and the sentence, which the secretary of the trial court certifies “among other documents'are found in the cause.” There is neither bill of exceptions, statement of facts ■ nor assignment of errors, and we are- left entirely to conjecture to ascertain what possible error'the district court may have- committed on the trial. ' No brief for appellants is found in the record, nor did any counsel appear in their behalf on the hearing which was had in this court on the 10th day of the present month. No fundamental error appears in the record, and the trial séems to have been fair and regular, and the punishment is not excessive. In these particulars this case resembles greatly that of Luis Yallecillo, who was charged with a like offence, and in which the judgment of conviction was- affirmed by this court on the 27th of November, last. . ■ .
For the reasons stated the judgment of the district court herein, rendered on the 28th of May, last, should be in all things affirmed.

Affirmed.

Chief Justice Quiñones, and Justices Hernández and Fi-gueras concurred.
Mr. Justice Wolf did not sit at the hearing of this case.